Name: Regulation (EEC) No 541/75 of the Commission of 28 February 1975 amending Regulation (EEC) No 2300/73 on the differential amounts for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 3 . 75 Official Journal of the European Communities No L 57/37 REGULATION (EEC) No 541/75 OF THE COMMISSION of 28 February 1975 amending Regulation (EEC) No 2300/73 on the differential amounts for colza and rape seed 2300/73 ( 7 ) of 23 August 1973 on detailed rules for applying the differential amounts for colza and rape seed , as last amended by Regulation (EEC) No 3182/74 ( 8 ), should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 8a of Regulation (EEC ) No 2300/73 is replaced by the following : 'Article 8a During the period 3 March to 30 June 1975 the target price to be taken into consideration for the purpose of calculating the items referred to in Article 1 ( 1 ) ( a ) and ( c ) shall be adjusted by applying the following coefficients : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC ( J ) of 22 September 1966 on the establishment of a common organization of the market in oils .and fats, as last amended by Regulation (EEC ) No 1707/73 ( 2 ); Having regard to 1 Council Regulation (EEC) No ' 1569/72 (3 ) of 20 July 1972 laying down special measures for colza and rape seed , as last amended by Regulation (EEC ) No 3477/73 ( 4 ), and in particular Article 7 thereof ; Having regard to Council Regulation (EEC ) No 475/75 ( 5 ) of 27 February 1975 on the conversion rates to be applied in agriculture, and in particular Article 4 thereof ; Whereas Regulation (EEC) No 475/75 lays down a representative rate for each Community currency ; whereas, however, Article 2 of that Regulation provides for a certain lapse of time before the buying-in prices and intervention prices fixed under the common agricultural policy are adjusted ; Whereas in fixing the differential amounts account must be taken of the effect of the above measures ; whereas this may be done by multiplying the target price by the coefficients already specified in Regulation (EEC) No 540/75 ( 6 ) in respect of aid ; whereas Commission Regulation (EEC ) No 1 . in Germany : 2 . in Benelux : 3 . in France : 4 . in Italy : 5 . in the United Kingdom : 6 . in Ireland : 1-02271 1-00725 0-98598 0-97199 0-97830 0-95536.' Article 2 &gt; This Regulation shall enter into force on 3 March 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1975 . For the Commission P. J. LARDINOIS Member of the Commission (7 ) OJ No L 236, 24 . 8 . 1973 , p. 28 . (!) OJ No 172, 30 . 9 . 1966, p . 3025/66. ( 8 ) OJ No L 339 , 18 . 12 . 1974, p . 16 . ( 2 ) OJ No L 175 , 29 . 6 . 1973 , p. 5 . ( 3 ) OJ No L 167, 25 . 7 . 1972, p. 9 . (4 ) OJ No L 357, 28 . 12 . 1973 , p. 6 . ( 5) OJ No L 52, 28 . 2 . 1975 , p. 28 . ( 8 ) See page 29 of this Official Journal .